Hill, J.
(After stating the foregoing facts.)
1. The order issued by the trial judge on the interlocutory hearing provided that a writ of possession issue in favor of A. T. Vance, the purchaser of the house and lot, “ for the premises recovered.” This was error which requires a reversal of the judgment. Whatever remedy, if sjij, the defendañts in error may have for the recovery of the property in controversy, they can not recover and have a writ of possession issue to them at an interlocutory hearing. Dekle v. McLeod, 144 Ga. 289 (2) (86 S. E. 1082). In the ease cited it was said : “ It is not the function of an interlocutory injunction to oust one person from adverse possession of realty and personalty, and cause such possession to be delivered to another. This is mandatory. Civil Code (1910), § *7585499.” From the statement of facts in the present case it will be observed that the plaintiff was in possession of the premises, claiming it as his own; and on an interlocutory hearing a writ of possession could not issue to dispossess him. See Kerr v. Black, 137 Ga. 832 (74 S. E. 535).
2. The plaintiff was not a party to the partition proceeding, under which the premises in controversy were sold; and therefore he is not bound by that proceeding, and so far as the record in this case is concerned there is no attack made on his title or his adverse possession. And in no view of this ease is the plaintiff entitled to an injunction, he being in possession of the house and lot claiming title thereto in his own right, and no legal proceeding having been instituted by any one to dispossess him or to recover the property from him. There is nothing in this case to indicate a purpose on the part of the defendants to oust the plaintiff, except the order of the court directing a writ of possession to issue against him in favor of A. T. Vance, the purchaser, which portion of the order we have just held to be void for the reason given.
3. The plaintiff prays that the will of P. L. Phillips, under which he and his wife claim title, be construed in this proceeding; but under the view we take of the case the plaintiff has no right to have the will construed in a proceeding like the present. His right in this respect, if he has any, will properly come up when his right of possession is attacked, which has not been properly done, according to the allegations of the petition and the evidence in support thereof. See Civil Code (1910), § 4596.

Judgment reversed.


All the Justices concur.